In a proceeding to compel arbitration, the appeal is from an order of the Supreme Court, Westchester County, dated December 29, 1976, which denied the application. Order affirmed, with $50 costs and disbursements. We agree with Special Term that the guarantee in question was not so inextricably interwoven with other agreements so as to render the arbitration clauses contained in those other agreements applicable to the guarantee. As has so often been held, the parties’ intention to adopt arbitration as an exclusive remedy must clearly appear from the contract. That is not the situation on this record, and no hearing was required to so determine. Gulotta, P. J., Latham, Damiani and O’Connor, JJ., concur.